Title: To Thomas Jefferson from Joseph H. Nicholson, 28 January 1805
From: Nicholson, Joseph H.
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Representatives Chamber Jany. 28. 1805
                  
                  I have for several days been anxious to call on you for the purpose of asking some Information relative to the proposed Measures to be adopted for the building of Gun Boats, but have been prevented by my Indisposition. May I therefore beg the Favor of you to suggest the Number of Gun Boats wished for, as well as the sum necessary to be appropriated?—Permit me also to ask whether you think it will be better to make a detailed Report to the House, or whether a Bill making the Appropriation, and pointing to the Object, will be sufficient—If the former should be deemed more adviseable, I feel my own Incapacity to do Justice to the subject so strongly that I can do nothing more than copy General Wilkinson’s observations—If any thing can be added to these, I shall be obliged to you for your Assistance—
                  I have the Honor to be most respectfully Sir yr. obdt. Hble Sevt.
                  
                     Joseph H. Nicholson 
                     
                  
               